DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-20 as filed on 24 February 2020 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The application claims variants of Cry6Aa where the wild-type Cry6Aa protein is taught in the application as SEQ ID NO:2.  When SEQ ID NO:2 is searched against the BLAST sequence databases, there are 6 matches at greater than 50% identity.  Four are the identical protein and the other two are associated with a crystal structure and a 2017 submission.  SEQ ID NO:37 has a single mismatch, converting a C to an S residue.  SEQ ID NO:144, one of the more heavily modified polypeptides described in the invention, is 85% identical to SEQ ID NO:37 as can be seen in an alignment infra.

This application is a continuation of patent application serial no. 15/232,876, now US Patent No. 10,612,036 B2.  Applicant did not amend the claims.

Information Disclosure Statement
3.	The listing of references in the specification at pages 76-83 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or -1449, they have not been considered.  

Claim Objections
4.	Claims 2, 16 and 20 are objected to because of the following informalities.
Claims 2 is objected to because there is no space in the first line between “1” and “chosen.”
Claims 16 and 20 are objected to because they recite “western corn rootworms” and the claims also recite “Diabrotica virgifera virgifera LeConte” which means the same thing.  The redundancy in the claims is objected to.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected because it recites the limitation “the carboxy terminal peptide (CTP) for the core protein”.  The meaning of this limitation is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  Partly this is because there is no antecedent basis for the limitation “carboxy terminal peptide (CTP)” or for the limitation “core protein.”  Regarding just “CTP,” on page 10 of the specification and in paragraph 0182, two distinct “CTP”s are recited, so which is “the” CTP is indefinite.  Furthermore, all polypeptides arguably have a “carboxy terminal peptide” so the relation of “the carboxy terminal peptide” to the Cry6a protein is indefinite.  Additionally, the limitation “core protein” is a generic term which could apply to many, if not all, proteins found in nature.



Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 6, 11-12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a “modified Cry6Aa insecticidal protein comprising modifications chosen from the group consisting of a modified proteolysis-susceptible region, increased affinity of the carboxy terminal peptide (CTP) for the core protein, and addition of sub-cellular transit peptides.”  
Claim 6 is drawn to a nucleotide sequence encoding the protein of claim 1; claims 11 and 12 are drawn to a construct and a plant with the sequence of claim 6. 

Claims 2-5 recite various specific embodiments of such a protein claimed by sequence ID number – claims 2-5 are not rejected under 35 USD 112(a).  Claims 7-10 depend from claims 2-5 and are also not rejected.  Claim 13 depends from claim 8 and is also not rejected.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claim 1 reads on a virtually unlimited number of variants of Cry6Aa.  Measured against the size of the claimed genus, Applicant only describes the variants recited by individual SEQ ID NOs which range from, for example, SEQ ID NO:37 with only one mismatch with respect to the wild-type sequence, as seen in the first alignment below, to SEQ ID NO:144 which is only 85% identical to SEQ ID NO:37, as seen in the second alignment below.  (Alignments obtained from parent application.)
Applicant provides background information concerning the Cry6Aa polypeptide.  Spec., paras. 0016-20.  In particular, Applicant describes that although Cry6Aa is active in a B.t. bacterium, it has failed when expressed in plant cells due to proteolytic sensitivity.  Id., para. 0020.  In this context, Applicant describes the advances of the instant invention.  Applicant obtained the crystal structure and located two disulfide bonds.  Id., paras. 0179-181.  Applicant also describes the CTP.  Id., para. 0182.  Applicant further identifies the proteolytic cleavage site in plant cells.  Id., para. 0183.  Applicant describes several ways to improve Cry6Aa activity.  Id., paras. 0185-89.
Applicant describes SEQ ID NO:2 as the deduced DIG-177 protein sequence, a Cry6Aa protein.  Id., para. 0036.  Expression cassettes with SEQ ID NO:2 and seven different subcellular localizing peptides were made and tested.  Id., pp. 36-37.  Leaf accumulation of the protein was measured in transgenic maize.  Id., pp. 43-44.
Id., pp. 46-49.  Protease sites are identified.  Id., pp. 49-54.  Insecticidal activity of trypsin treated DIG-177 samples 1-4 against western corn rootworm was tested.  Id., pp. 56-57.  Genetic deletions of the carboxy terminus were created:  SEQ ID NO:53, SEQ ID NO:55, SEQ ID NO:57, SEQ ID NO:59 and SEQ ID NO:61.  Id., pp. 57-59.  Examples 5-6 describe similar experiments.  Id., pp. 59-61.  DIG-177 internal deletions were designed and tested.  Id., pp. 61.  Applicant obtained the crystal structure of the protein, and following crystal structure analysis, further proteolytically stable variants were made and tested.  Id., pp. 67-72.
Claim 1 reads on a virtually unlimited number of variants of Cry6Aa.  The scope of the claim includes all Cry6Aas with “a modified proteolysis-susceptible region,” all Cry6Aas which display “increased affinity of the carboxy terminal peptide (CTP) for the core protein, “and all possible “sub-cellular transit peptides.”  Measured against the size of the claimed genus, Applicant only describes the variants represented by individual SEQ ID NOs which range from, for example, SEQ ID NO:37 with only one mismatch with respect to the wild-type sequence, to SEQ ID NO:144 which is only 85% identical to SEQ ID NO:37.  
On the other hand, the protein art in general describes that minor changes to a polypeptide's sequence can abolish activity.  Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209 (rt. col., para. 2).  
Regarding B.t. delta-endotoxins, English et al. cautions that the "likelihood of arbitrarily creating successful new structures is remote, even if a general function . .. can be assigned.  English et al., US Patent No. 6,642,030 B1, issued 4 November 2003, col. 6, II. 54-64.  Cry6Aa, however, is not a typical B.t. delta-endotoxin.  de Maagd et al. (2001) Trends Genet 17:193-99, e.g. Dig. 2, p. 195.

There is an alternate route to satisfying the written description requirement, however.  The Federal Circuit provides a two-prong approach to satisfying the written description requirement.  The court held that in the event that a sufficient number of species are not described, the written description requirement may be satisfied by describing structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id.
Applicant describes specific mutations which increase Cry6Aa activity, especially when expressed transgenically in maize.  However, Applicant does not broadly describe, for example, all modifications which reduce proteolysis in all organisms and how they might affect activity in the instant invention.  Nor does Applicant describe structures that are necessary and/or sufficient for activity in the instant invention.  
A 2016 publication, where at least two of the inventors are among the authors, describes that “but for many non-three domain Cry proteins, neither structural data nor information on mechanism of action are available.”  Dementiev et al. (2016) BMC Biol 14:71, 2.  Wei et al. additionally provide a limited analysis of Cry6Aa, but also does not fully describe structures of Cry6Aa that are necessary and/or sufficient for activity in the instant invention.  Wei et al. (2003) Proc Natl Acad Sci 100(5):2760-65, 2764.  
Thus, neither Applicant nor the art describes the structural features that distinguish a modified Cry6Aa protein with pesticidal activity from a Cry 6Aa protein without pesticidal activity.
Therefore the SEQ ID NOs recited in claim 2, for example, are insufficient to describe the claimed genus.  Applicant has not, in fact, described a representative 
Given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the claimed genera in view of the disclosed species.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Alignment of SEQ ID NO:37 with wild-type polypeptide
CR6AA_BACTU
ID   CR6AA_BACTU             Reviewed;         475 AA.
AC   Q45757;
DT   01-DEC-2000, integrated into UniProtKB/Swiss-Prot.
DT   01-NOV-1996, sequence version 1.
DT   25-OCT-2017, entry version 50.
DE   RecName: Full=Pesticidal crystal protein Cry6Aa;
DE   AltName: Full=Crystaline entomocidal protoxin;
DE            Short=Crystal protein;
DE   AltName: Full=Insecticidal delta-endotoxin CryVIA(a);
DE   Flags: Fragment;
GN   Name=cry6Aa; Synonyms=cryVIa, cryVIA(a);
OS   Bacillus thuringiensis.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Bacillus;
OC   Bacillus cereus group.
OX   NCBI_TaxID=1428;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=NRRL B-18245 / PS52A1;
RA   Narva K.E., Schwab G.E., Galasan T., Payne J.M.;
RT   "Gene encoding a nematode-active toxin cloned from a Bacillus
RT   thuringiensis isolate.";
RL   Patent number US5236843, 17-AUG-1993.
CC   -!- FUNCTION: Endotoxin with nematicidal activity.
CC   -!- DEVELOPMENTAL STAGE: The crystal protein is produced during
CC       sporulation and is accumulated both as an inclusion and as part of
CC       the spore coat.
CC   -!- SIMILARITY: Belongs to the cry6A endotoxin family. {ECO:0000305}.
DR   EMBL; L07022; AAA22357.1; -; Genomic_DNA.
DR   PDB; 5GHE; X-ray; 1.90 A; A=1-401.
DR   PDB; 5KUC; X-ray; 2.00 A; A=1-475.
DR   PDB; 5KUD; X-ray; 2.70 A; A=1-475.
DR   PDBsum; 5GHE; -.
DR   PDBsum; 5KUC; -.
DR   PDBsum; 5KUD; -.
DR   ProteinModelPortal; Q45757; -.
DR   SMR; Q45757; -.
DR   TCDB; 1.C.41.2.1; the tripartite haemolysin bl (hbl) family.
DR   GO; GO:0090729; F:toxin activity; IDA:UniProtKB.
DR   GO; GO:0075015; P:formation of infection structure on or near host; IDA:UniProtKB.
DR   GO; GO:0009405; P:pathogenesis; IDA:UniProtKB.
DR   GO; GO:0030435; P:sporulation resulting in formation of a cellular spore; IEA:UniProtKB-KW.
PE   1: Evidence at protein level;
KW   3D-structure; Sporulation; Toxin.
FT   CHAIN         1   >475       Pesticidal crystal protein Cry6Aa.
FT                                /FTId=PRO_0000174070.
FT   NON_TER     475    475

FT   TURN         21     23       {ECO:0000244|PDB:5GHE}.
FT   STRAND       36     39       {ECO:0000244|PDB:5GHE}.
FT   HELIX        41     55       {ECO:0000244|PDB:5GHE}.
FT   HELIX        61     68       {ECO:0000244|PDB:5GHE}.
FT   HELIX        78     82       {ECO:0000244|PDB:5GHE}.
FT   HELIX        83    100       {ECO:0000244|PDB:5GHE}.
FT   HELIX       102    120       {ECO:0000244|PDB:5GHE}.
FT   HELIX       123    125       {ECO:0000244|PDB:5GHE}.
FT   HELIX       130    142       {ECO:0000244|PDB:5GHE}.
FT   STRAND      144    146       {ECO:0000244|PDB:5KUC}.
FT   HELIX       148    188       {ECO:0000244|PDB:5GHE}.
FT   STRAND      191    193       {ECO:0000244|PDB:5GHE}.
FT   HELIX       197    215       {ECO:0000244|PDB:5GHE}.
FT   STRAND      216    219       {ECO:0000244|PDB:5KUC}.
FT   HELIX       220    241       {ECO:0000244|PDB:5GHE}.
FT   TURN        258    260       {ECO:0000244|PDB:5GHE}.
FT   HELIX       265    269       {ECO:0000244|PDB:5GHE}.
FT   HELIX       271    288       {ECO:0000244|PDB:5GHE}.
FT   HELIX       292    343       {ECO:0000244|PDB:5GHE}.
FT   HELIX       345    353       {ECO:0000244|PDB:5GHE}.
FT   HELIX       357    383       {ECO:0000244|PDB:5GHE}.
FT   TURN        448    450       {ECO:0000244|PDB:5KUC}.
FT   HELIX       458    463       {ECO:0000244|PDB:5KUC}.
FT   HELIX       465    467       {ECO:0000244|PDB:5KUC}.
SQ   SEQUENCE   475 AA;  54075 MW;  8ADAF318D412EBCB CRC64;

  Query Match             99.8%;  Score 2467;  DB 1;  Length 475;
  Best Local Similarity   99.8%;  
  Matches  474;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN 60

Qy         61 EQQLRTHVNLSQDISIPSDFSQLYDVYSSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA 120
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db         61 EQQLRTHVNLSQDISIPSDFSQLYDVYCSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA 120

Qy        121 GDPSIKKDGYFKKLQDELDNIVDNNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDPSIKKDGYFKKLQDELDNIVDNNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV 180

Qy        181 TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI 240

Qy        241 KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI 300

Qy        301 IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ 360

Qy        361 IELEDASDAWLVVAQEARDFTLNAYSTNSRQNLPINVISDSCNCSTTNMTSNQYSNPTTN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IELEDASDAWLVVAQEARDFTLNAYSTNSRQNLPINVISDSCNCSTTNMTSNQYSNPTTN 420

Qy        421 MTSNQYMISHEYTSLPNNFMLSRNSNLEYKCPENNFMIYWYNNSDWYNNSDWYNN 475
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MTSNQYMISHEYTSLPNNFMLSRNSNLEYKCPENNFMIYWYNNSDWYNNSDWYNN 475


Alignment of SEQ ID NO:37 with SEQ ID NO:144
(NCBI BLAST website, accessed 14 February 2018)
Range 1: 1 to 416GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Method	Identities	Positives	Gaps
794 bits(2051)	0.0	Compositional matrix adjust.	405/475(85%)	406/475(85%)	59/475(12%)
Query  1    MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN  60

Sbjct  1    MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN  60

Query  61   EQQLRTHVNLSQDISIPSDFSQLYDVYSSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA  120
            EQQLRTHV LSQDISIPSDFSQLYDVY SDKTSAEWWNKNLYPLIIKSANDIASYGFKVA
Sbjct  61   EQQLRTHVQLSQDISIPSDFSQLYDVYCSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA  120

Query  121  GDPSIKKDGYFKKLQDELDNIVDNNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV  180
            GDPSIKKDGYFKKLQDELDNIVD NSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV
Sbjct  121  GDPSIKKDGYFKKLQDELDNIVDQNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV  180

Query  181  TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI  240
            TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI
Sbjct  181  TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI  240

Query  241  KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI  300
            KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI
Sbjct  241  KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI  300

Query  301  IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ  360
            IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ
Sbjct  301  IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ  360

Query  361  IELEDASDAWLVVAQEARDFTLNAYSTNSRQNLPINVISDSCNCSTTNMTSNQYSNPTTN  420
            IELEDASDAWLVVAQEARDFTLNAYS  +                               
Sbjct  361  IELEDASDAWLVVAQEARDFTLNAYSVAT-------------------------------  389

Query  421  MTSNQYMISHEYTSLPNNFMLSRNSNLEYKCPENNFMIYWYNNSDWYNNSDWYNN  475
                        TS  NNF                 MIYWY NSDWY NSDWYNN
Sbjct  390  -----------ITSGENNF-----------------MIYWYQNSDWYQNSDWYNN  416



Claim Rejections - 35 USC § 112(a), enablement
8.	Claims 1, 6, 11-12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the polypeptides recited in, e.g. claim 2, does not reasonably provide enablement for all forms of modified Cry6Aa polypeptide as broadly as claimed in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a “modified Cry6Aa insecticidal protein comprising modifications chosen from the group consisting of a modified proteolysis-susceptible region, increased affinity of the carboxy terminal peptide (CTP) for the core protein, and addition of sub-cellular transit peptides.”  
Claim 6 is drawn to a nucleotide sequence encoding the protein of claim 1; claims 11 and 12 are drawn to a construct and a plant with the sequence of claim 6. 

Claims 2-5 recite various specific embodiments of such a protein claimed by sequence ID number – claims 2-5 are not rejected under 35 USD 112(a).  Claims 7-10 depend from claims 2-5 and are also not rejected.  Claim 13 depends from claim 8 and is also not rejected.
Claim 1 reads on a virtually unlimited number of variants of Cry6Aa.  Measured against the size of the claimed genus, Applicant only describes the variants described by individual SEQ ID NOs which range from, for example, SEQ ID NO:37 with only one mismatch with respect to the wild-type sequence, as seen in the first alignment supra, to SEQ ID NO:144 which is only 85% identical to SEQ ID NO:37, as seen in the second alignment supra.  
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
Applicant teaches background information concerning the Cry6Aa polypeptide.  Spec., para. 0016-20.  In particular, Applicant teaches that although Cry6Aa is active in a B.t. bacterium, it has failed when expressed in plant cells due to proteolytic sensitivity.  Id., para. 0020.  In this context, Applicant teaches the advances of the instant invention.  Applicant obtained the crystal structure and located two disulfide bonds.  Id., paras. 0179-181.  Applicant also teaches the CTP.  Id., para. 0182.  Applicant further identifies the proteolytic cleavage site in plant cells.  Id., para. 0183.  Applicant teaches several ways to improve Cry6Aa activity.  Id., paras. 0185-89.
Applicant teaches SEQ ID NO:2 as the deduced DIG-177 protein sequence, a Cry6Aa protein.  Spec., p. 8.  Expression cassettes with SEQ ID NO:2 and seven Id., pp. 36-37.  Leaf accumulation of the protein was measured in transgenic maize.  Id., pp. 43-44.
Disulfide bonds in DIG-177 were identified and mutations were made.  Id., pp. 46-49.  Protease sites were identified.  Id., pp. 49-54.  Insecticidal activity of trypsin treated DIG-177 samples 1-4 against western corn rootworm was tested.  Id., pp. 56-57.  Genetic deletions of the carboxy terminus were created:  SEQ ID NO:53, SEQ ID NO:55, SEQ ID NO:57, SEQ ID NO:59 and SEQ ID NO:61.  Id., pp. 57-59.  Examples 5-6 teach similar experiments.  Id., pp. 59-61.  DIG-177 internal deletions were designed and tested.  Id., pp. 61.  Applicant obtained the crystal structure of the protein, and following crystal structure analysis, further proteolytically stable variants were made and tested.  Id., pp. 67-72.
Claim 1 reads on a virtually unlimited number of variants of Cry6Aa.  The scope of the claim includes all Cry6Aas with “a modified proteolysis-susceptible region,” all Cry6Aas which display “increased affinity of the carboxy terminal peptide (CTP) for the core protein,” and all possible “sub-cellular transit peptides.”  Measured against the size of the claimed genus, Applicant only teaches the variants represented by individual SEQ ID NOs which range from, for example, SEQ ID NO:37 with only one mismatch with respect to the wild-type sequence, to SEQ ID NO:144 which is only 85% identical to SEQ ID NO:37.  
Making amino acid substitutions in delta-endotoxins is unpredictable.  Each delta-endotoxin only has activity against one or few insect species.  de Maagd et al. (1999) Appl. Environ Microbiol 65:4369-74, 4369 (col. 1, para. 1).  Even conservative substitutions in non-conserved regions can have unexpected effects on protein function. Id., Figs. 2 & 3.  For example, a single amino acid substitution in a delta-endotoxin may alter its insecticidal specificity, and toxicity must be determined empirically.  Tounsi et al. (2003) J. Appl. Microbiol. 95:23-28, e.g. 27.  In one example, a conservative substitution of a lysine for an arginine in a Cry11A protein eliminated toxicity to A. aegyptii.  Angsuthanasombat et al. (2001) J Biochem Mol Biol 34:402-07,  405 (para, spanning cols. 1-2).
Furthermore, a 2016 publication, where at least two of the inventors are among the authors, describes that “but for many non-three domain Cry proteins, neither 
Thus, making and analyzing proteins as broadly as claimed that would function as insecticidal proteins would require undue experimentation without further guidance.  Extensive teachings would be required for making insecticidal proteins as broadly as claimed. This guidance is not provided by the specification.
The specification fails to overcome the unpredictability in the art of making changes in delta-endotoxins as it provides no working examples of proteins other than the SEQ ID NOs recited in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 6, 11-12, 14 and 17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hey et al., US Patent Publication 2011/0225681 A1, published 15 September 2011.
As seen in the alignment below, SEQ ID NO:37 is a modified version of the Cry6Aa1 protein disclosed by Hey et al.  Further, both Hey et al. and the instant application teach that instant SEQ ID NO:2 (para. 0036) and Hey et al.’s SEQ ID NO:4 (para. 0009) are the wild-type protein.  Hey et al. teaches generating altered or improved insecticidal proteins, including Cry6Aa.  Hey et al., paras. 0006-29.  Hey et al. teaches attaching signal sequences to the proteins described therein.  Id. & para. 0041.  
Claim 7 of Hey et al. anticipates instant claim 11.
Claim 1 of Hey et al. anticipates instant claim 12.
Claim 29 of Hey et al. together with paragraph 0037 anticipates instant claim 14 and 17.

(Alignment obtained from parent application.)
US-13-060-242-4
; Sequence 4, Application US/13060242
; Publication No. US20110225681A1
; GENERAL INFORMATION
;  APPLICANT: Dow AgroSciences LLC
;  TITLE OF INVENTION: Modified Bacillus thuringiensis Cry6 Proteins for Nematode Control
;  FILE REFERENCE: DAS-P0155
;  CURRENT APPLICATION NUMBER: US/13/060,242
;  CURRENT FILING DATE: 2011-03-21
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 475
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Derived
US-13-060-242-4

  Query Match             99.8%;  Score 2467;  DB 10;  Length 475;
  Best Local Similarity   99.8%;  
  Matches  474;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MIIDSKTTLPRHSLIHTIKLNSNKKYGPGDMTNGNQFIISKQEWATIGAYIQTGLGLPVN 60

Qy         61 EQQLRTHVNLSQDISIPSDFSQLYDVYSSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA 120
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db         61 EQQLRTHVNLSQDISIPSDFSQLYDVYCSDKTSAEWWNKNLYPLIIKSANDIASYGFKVA 120

Qy        121 GDPSIKKDGYFKKLQDELDNIVDNNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDPSIKKDGYFKKLQDELDNIVDNNSDDDAIA KAIKDFKARCGILIKEAKQYEEAAKNIV 180

Qy        181 TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TSLDQFLHGDQKKLEGVINIQKRLKEVQTALNQAHGESSPAHKELLEKVKNLKTTLERTI 240

Qy        241 KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KAEQDLEKKVEYSFLLGPLLGFVVYEILENTAVQHIKNQIDEIKKQLDSAQHDLDRDVKI 300

Qy        301 IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IGMLNSINTDIDNLYSQGQEAIKVFQKLQGIWATIGAQIENLRTTSLQEVQDSDDADEIQ 360

Qy        361 IELEDASDAWLVVAQEARDFTLNAYSTNSRQNLPINVISDSCNCSTTNMTSNQYSNPTTN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IELEDASDAWLVVAQEARDFTLNAYSTNSRQNLPINVISDSCNCSTTNMTSNQYSNPTTN 420

Qy        421 MTSNQYMISHEYTSLPNNFMLSRNSNLEYKCPENNFMIYWYNNSDWYNNSDWYNN 475
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 MTSNQYMISHEYTSLPNNFMLSRNSNLEYKCPENNFMIYWYNNSDWYNNSDWYNN 475



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hey et al., US Patent Publication 2011/0225681 A1, published 15 September 2011, as applied to claim 14 above, and further in view of Altier et al., US Patent Publication No. 2014/0033361 A1, published 30 January 2014.
As seen above in the rejection under 35 USC 102, claim 14 is anticipated by Hey et al. and thus is also obvious.  Hey et al. does not teach using the modified Cry6Aa proteins against western corn rootworms.  Altier et al. does not specifically teach using the Cry6Aa1 protein but instead teaches a series of amino acid mutations to the AfIP-1A and AfIP-1B proteins of the invention.  Altier et al., para. 0013.  Altier et al. however, includes, in the proteins taught by the invention, Cry6 proteins and specifically lists Cry6Aa1 as accession L07022.  Id., para. 0079.  As seen in the alignment in the rejection under 112(a), written description, instant SEQ ID NO:37 is a modified version of L07022.  Altier et al. also teaches using signal sequences with the proteins of the invention.  Altier et al., para. 0215.
Thus, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to improve use, for example, a Cry6Aa protein with a targeting signal peptide to control Coleopteran pests such as western corn rootworm.  Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings.  Thus claims 15-16 are obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,612,036 B2 (‘036 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as follows.
The instant application is a continuation from the application that became the ‘036 Patent.  The instant claim set was not amended and therefore represents genera encompassing the species claimed in the ‘036 Patent, or equivalent embodiments.

Conclusion
12.	No claim is allowed.

Allowable Subject Matter
13.	The sequences recited in claims 2, 3, 4 and 5 all appear to be free of the prior art made of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663